Title: From Benjamin Franklin to Jean-Pierre de Chaumont, 29 January 1780
From: Franklin, Benjamin
To: Chaumont, Jean-Pierre de


Sir
Passy, Jan. 29. 1780.
I beg pardon that I have not sooner written to you on the subject of the Propositions you left with my Grandson. I have been indispos’d; and I imagin’d you might possibly call on me, as mentioned in your note.
We are much obliged to the Prince for his Goodwill to our Cause and Country, and for his friendly offer. But as I do not find considering my Instructions, that I am sufficiently authorized to enter into a Treaty of the kind proposed, all I can do is to transmit the propositions to the Congress, and request their orders. The great Distance will make this an affair of Time, and it is possible, considering the Interruption of Correspondence occasion’d by the War, that an Answer may not be obtained in less than six months. How far it may be convenient to his serene Highness to wait the Result must be left with him, and I will either send the Propositions over, or return them to you, as you shall direct. Be pleased to present my Respects to the Prince, and believe me, with great regard, sir, &c.
A Monsr. Chaumont secretre. General des Hussards et de Meur. Le Duc De Chartres au Palais Royal.
